NOTICE OF ALLOWABILITY
This action is responsive to Applicant’s remarks/amendments filed 8/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 6, 8-11, 13, 22-29, and 31-34 are pending.

Response to Arguments
Applicant’s arguments filed 8/1/2022 have been carefully considered, and are persuasive. As such, the rejections under section 103 have been withdrawn. Claim 30 has been cancelled, rendering moot the previous section 112(a) rejection.

Allowable Subject Matter
Claims 1, 4, 6, 8-11, 13, 22-29, and 31-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 27: the prior art of record, whether alone or in combination, fails to teach or reasonably suggest the limitation: “wherein the gas flow guiding member, the sidewall, and the bottom wall define directly adjacent and contacting surfaces of each of the two first gas outlet holes” in the context of the other limitations of the claims.
Particularly, the prior art of record (notably Chang, Zhang, and Smargiassi) do not teach or suggest where a gas flow guiding member is positioned such that portions of the sidewall and the bottom wall form the boundaries of a gas passageway in such a way as to be “directly adjacent and contacting”.
Regarding claims 4, 6, 8-10, 13, 22-26, 28-29, and 31-34, the claims are allowable at least based upon their dependencies to claims 1, 11, or 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stil (US Patent 4,671,806) teaches a conically-shaped gas flow member for a chamber bottom (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718